[PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 99-8142
                         ________________________

                        D. C. Docket No. 1:97-CR-508-1

UNITED STATES OF AMERICA,

                                                Plaintiff-Appellant,

                                    versus

MICHAEL DEVEGTER and RICHARD POIRIER, JR.,

                                                Defendants-Appellees.

                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                             (December 29, 1999)

Before BLACK and WILSON, Circuit Judges, and HILL, Senior Circuit Judge.

BLACK, Circuit Judge:
      The Government appeals the district court’s partial dismissal of the

indictment against Appellees, Michael deVegter and Richard Poirier, Jr. The

indictment charged Appellees with conspiracy to commit wire fraud, in violation of

18 U.S.C. § 371, and wire fraud and honest services fraud, in violation of 18

U.S.C. §§ 1343 & 1346. Appellees moved to dismiss the indictment. The district

court granted the motion in part, dismissing the § 1346 counts on the ground that

the allegations in the indictment were insufficient to charge violations of that

section. The Government argues the district court erred in interpreting § 1346 and

that the allegations were sufficient to sustain the § 1346 charges. We agree with

the Government that the allegations of the indictment were sufficient to survive the

motion to dismiss, and therefore reverse and remand.

                                I. BACKGROUND

      The federal criminal charges in this case arise from alleged corruption in the

process by which Fulton County, Georgia, selected an underwriter for the

refunding of municipal water and sewer bonds. The following description of the

facts is taken from the allegations in the indictment.

      In the summer of 1992, Fulton County, acting through its Board of

Commissioners, decided to take advantage of favorable interest rates by refunding

some of its bonds. This process required an underwriter. For a professional


                                           2
recommendation about whom the county should select as the underwriter, Fulton

County obtained the services of Stephens, Inc. (Stephens), an investment banking

firm. Appellee deVegter was a vice president at Stephens, and was the financial

advisor in charge of the Fulton County relationship.

      Appellee Poirier was a partner at Lazard Freres & Co., an investment

banking firm that desired to obtain the position of senior managing underwriter.

Through an intermediary, Nat Cole, Poirier offered to pay deVegter in return for

improper intervention and assistance in Lazard Freres winning the contract.

Although deVegter told Cole that deVegter did not control the ultimate decision of

the Fulton County Board of Commissioners, deVegter agreed to the offer.

      Throughout Stephens’ process of crafting its recommendation to Fulton

County, deVegter repeatedly manipulated the recommendation in favor of Lazard

Freres. While Fulton County’s “Request for Proposals” from underwriters was

being drafted, deVegter sent advance copies to Poirier and incorporated his

comments to make the document more favorable to Lazard Freres. Once proposals

were submitted, deVegter sent a copy of a competitor’s proposal to Poirier so that

he could analyze it and provide deVegter with reasons why Lazard Freres’

proposal was superior. Later, after another banker at Stephens had ranked the

various proposals, deVegter ordered the banker to adjust the rankings so that


                                         3
Lazard Freres became the first-place proposal. The final recommendation from

Stephens to Fulton County accordingly ranked Lazard Freres as the best

underwriter; Fulton County adopted this recommendation and awarded Lazard

Freres the underwriting contract. At no time did deVegter inform Fulton County of

his financial interest in recommending Lazard Freres.

      The deal was completed when Poirier, through Cole, paid deVegter $41,936

for his manipulation of the selection process. After the transaction was completed,

deVegter and Poirier took steps at their respective firms to cover up the

misconduct.

      Appellees deVegter and Poirier were indicted for conspiracy and wire fraud,

including the honest services fraud theory of § 1346. The district court sustained

the conspiracy and wire fraud counts of the indictment against Appellees’ motion

to dismiss. The court granted part of the motion, however, concluding that the

allegations of the indictment were insufficient on the § 1346 charges. The court

held that § 1346 can be applied to private sector honest services fraud only when

the defendant breached a “clear fiduciary duty.” The court found that the

indictment failed to allege such a duty and therefore dismissed the § 1346 charges.



                                 II. DISCUSSION


                                          4
      This court reviews de novo the dismissal of an indictment. See United

States v. Dabbs, 134 F.3d 1071, 1079 (11th Cir. 1998). “Under Fed. R. Crim. P.

12(b) an indictment may be dismissed where there is an infirmity of law in the

prosecution; a court may not dismiss an indictment, however, on a determination of

facts that should have been developed at trial.” United States v. Torkington, 812

F.2d 1347, 1354 (11th Cir. 1987). “[T]his court must reverse a dismissal if it

concludes that the factual allegations in the indictment, when viewed in the light

most favorable to the government, were sufficient to charge the offense as a matter

of law.” Id.

      The Government appeals the district court’s dismissal of the § 1346 counts

on two grounds. First, the Government argues that the district court erred in its

interpretation of private sector honest services fraud under § 1346. Second, the

Government asserts that the allegations of the indictment relating to the § 1346

charges were sufficient to survive the motion to dismiss.

A. Application of § 1346 to Private Sector “Honest Services” Fraud.

      The federal wire fraud statute prohibits the use of the interstate wires to

carry out a fraudulent scheme. The statute provides that “[w]hoever, having

devised or intending to devise any scheme or artifice to defraud . . . transmits or

causes to be transmitted by means of wire . . . communication in interstate or


                                          5
foreign commerce, . . . for the purpose of executing such scheme or artifice,”

commits a federal offense. 18 U.S.C. § 1343. In addition, “the term ‘scheme or

artifice to defraud’ includes a scheme or artifice to deprive another of the

intangible right of honest services.” 18 U.S.C. § 1346.

       The § 1346 honest services fraud provision was enacted by Congress in

1988 after the Supreme Court’s decision in McNally v. United States, 483 U.S.

350, 107 S. Ct. 2875 (1987). In McNally, the Supreme Court held that the scope of

§ 13431 encompassed only schemes to defraud another of money or other property

rights, but not schemes to defraud another of intangible rights. See id. at 360.

“Congress passed [§ 1346] to overrule McNally and reinstate prior law,” which had

extended wire fraud liability to schemes to defraud another of intangible rights,

including an intangible right of honest services. United States v. Lopez-Lukis, 102

F.3d 1164, 1168-69 (11th Cir. 1997). Pre-McNally case law had recognized three

kinds of intangible rights the defrauding of which would create wire fraud liability.

First, defendants were convicted of defrauding persons of nonmonetary, intangible

interests. See McNally, 483 U.S. at 363-64 & n.4 (Stevens, J., dissenting); United


       1
          The prosecution in McNally involved a violation of the mail fraud statute, 18 U.S.C.
§ 1341. Except for the jurisdictional nexus (mails in § 1341, interstate wires in § 1343), the
statutes are the same, are interpreted identically, and cases decided under one are controlling
under the other. See Belt v. United States, 868 F.2d 1208, 1211 (11th Cir. 1989) (“The statutes
are given a similar construction and are subject to the same substantive analysis.”).

                                                6
States v. Condolon, 600 F.2d 7, 8-9 (4th Cir. 1979) (scheme to defraud women of

time, effort, and expectations with seduction scam using bogus talent agency).

Second, government officials were convicted for depriving their constituents of

honest governmental services. See McNally, 483 U.S. at 362-63 & nn.1-2

(Stevens, J., dissenting); Lopez-Lukis, 102 F.3d at 1168-69 (citing cases). Third,

“[i]n the private sector, purchasing agents, brokers, union leaders, and others with

clear fiduciary duties to their employers or unions [were] found guilty of

defrauding their employers or unions by accepting kickbacks or selling

confidential information.” McNally, 483 U.S. at 363 & n.3 (Stevens, J.,

dissenting); United States v. Ballard, 663 F.2d 534 (5th Cir. Unit B Dec. 1981),

modified in part on other grounds, 680 F.2d 352 (1982).2 Therefore, this Court has

noted that although the paradigm case of honest services fraud is the bribery of a

public official, § 1346 is not limited to such conduct but extends to the defrauding

of some private sector duties of loyalty. See Lopez-Lukis, 102 F.3d at 1165 n.1.

This case involves the alleged commission of honest services fraud by private




       2
         In Stein v. Reynolds Securities, Inc., 667 F.2d 33, 34 (11th Cir. 1982), this Court
adopted as binding precedent all decisions of Unit B of the former Fifth Circuit handed down
after September 30, 1981.

                                               7
sector defendants, not a defrauding of the public of the honest governmental

services of a public official.3

       The meaning of the “intangible right of honest services” has different

implications, however, when applied to public official malfeasance and private

sector misconduct. Public officials inherently owe a fiduciary duty to the public to

make governmental decisions in the public’s best interest. See Lopez-Lukis, 102

F.3d at 1169. “If the official instead secretly makes his decision based on his own

personal interests—as when an official accepts a bribe or personally benefits from

an undisclosed conflict of interest—the official has defrauded the public of his

honest services.” Id. When the prosecution can prove the other elements of the

wire fraud offense,4 taking kickbacks or benefitting from an undisclosed conflict of


       3
         Public sector honest services fraud falls into two categories. First, “a public official
owes a fiduciary duty to the public, and misuse of his office for private gain is a fraud.”
McNally, 483 U.S. at 355. Second, “an individual without formal office may be held to be a
public fiduciary if others rely on him because of a special relationship in the government and he
in fact makes governmental decisions.” Id. (quotation omitted). In this case, it is not alleged
that deVegter deprived the public of honest governmental services. Rather, the indictment
alleges that he deprived Fulton County of honest commercial services by providing corrupted
financial advice. Thus, the § 1346 violation charged in this case concerns the defrauding of
honest services in the private sector.
       4
         The elements of a § 1343 wire fraud offense are that the defendant “(1) intentionally
participated in a scheme to defraud; and (2) used wire communications to further that scheme.”
United States v. Brown, 40 F.3d 1218, 1221 (11th Cir. 1994). In addition, the Supreme Court
recently held that “materiality of falsehood is an element of the federal mail fraud, wire fraud,
and bank fraud statutes.” Neder v. United States, ___ U.S ___, 119 S. Ct. 1827, 1841 (1999).
Finally, of course, the Government must identify of what the victim has been defrauded—for
example, money, property, or the § 1346 intangible right of honest services.

                                                 8
interest will support the conviction of a public official for depriving his or her

constituents of the official’s honest services because “[i]n a democracy, citizens

elect public officials to act for the common good. When official action is

corrupted by secret bribes or kickbacks, the essence of the political contract is

violated.” United States v. Jain, 93 F.3d 436, 442 (8th Cir. 1996). Illicit personal

gain by a government official deprives the public of its intangible right to the

honest services of the official.

      On the other hand, such a strict duty of loyalty ordinarily is not part of

private sector relationships. Most private sector interactions do not involve duties

of, or rights to, the “honest services” of either party. Relationships may be

accompanied by obligations of good faith and fair dealing, even in arms-length

transactions. These and similar duties are quite unlike, however, the duty of

loyalty and fidelity to purpose required of public officials. For example,

“[e]mployee loyalty is not an end in itself, it is a means to obtain and preserve

pecuniary benefits for the employer. An employee’s undisclosed conflict of

interest does not by itself necessarily pose the threat of economic harm to the

employer.” United States v. Lemire, 720 F.2d 1327, 1336 (D.C. Cir. 1983). A

public official’s undisclosed conflict of interest, in contrast, does by itself harm the

constituents’ interest in the end for which the official serves—honest government


                                           9
in the public’s best interest. The “intangible right of honest services” must be

given an analogous interpretation in the private sector. Therefore, for a private

sector defendant to have violated the victim’s right to honest services, it is not

enough to prove the defendant’s breach of loyalty alone. Rather, as is always true

in a breach of loyalty by a public official, the breach of loyalty by a private sector

defendant must in each case contravene—by inherently harming—the purpose of

the parties’ relationship.

      Other Circuits have established a well-reasoned standard for determining

whether private sector misconduct rises to the level of violating the victim’s right

to “honest services” under § 1346. “The prosecution must prove that the employee

intended to breach a fiduciary duty, and that the employee foresaw or reasonably

should have foreseen that his employer might suffer an economic harm as a result

of the breach.” United States v. Frost, 125 F.3d 346, 368 (6th Cir. 1997) (citing

Lemire, 720 F.2d at 1337), cert. denied, 119 S. Ct. 40 (1998); see also United

States v. Pennington, 168 F.3d 1060, 1065 (8th Cir. 1999) (citing Jain, 93 F.3d at

441-42); United States v. Sun-Diamond Growers of Cal., 138 F.3d 961, 973-74

(D.C. Cir.), aff’d on other grounds, 526 U.S. 398 (1998); United States v.

Czubinski, 106 F.3d 1069, 1077 (1st Cir. 1997); cf. Ballard, 663 F.2d at 540 (“a

breach of fiduciary duty can constitute an illegal fraud under § 1341 only when


                                          10
there is some detriment to the employer”). The nature and interpretation of the

duty owed is a question of federal law.5

       The cases illuminate this standard for a defrauding of “honest services” in

the private sector. In Frost, university professors violated § 1346 by knowingly

accepting plagiarized dissertations from graduate students, defrauding the

university of their fiduciary duties as professors by awarding fraudulently earned

degrees and foreseeably harming the university’s reputation if the illegitimacy of

the degrees were exposed. See 125 F.3d at 366-68. Similarly, in Sun-Diamond

Growers, a partner in a public relations firm violated § 1346 by funneling illegal

campaign contributions to a candidate, for which it was reasonably foreseeable that

the firm would suffer a significant loss in its primary asset, its public reputation.

See 138 F.3d at 973-74. In Ballard, by comparison, an energy company hired a

consultant to obtain the best oil purchase contracts possible, including a right of

first refusal for the company. See 663 F.2d at 537-42. This Court concluded that

the consultant’s contract made him an agent of the company, so his undisclosed


       5
         See, e.g., Frost, 125 F.3d at 366 (“Federal law governs the existence of fiduciary duty
under the mail fraud statute.”); Lemire, 720 F.2d at 1335-36 (“The duty breached need not arise
from state or federal law; in particular, it may stem from an employment relationship of the sort
that imposes discretion and consequently obligations of loyalty and fidelity on the employee.”);
cf. Ballard, 663 F.2d at 541 (“the duty to disclose . . . may be imposed by state or federal statute
or may arise from the employment relationship itself”); cf. also McNally, 483 U.S. at 377 n.10
(Stevens, J., dissenting) (fraudulent scheme need not violate state law to support federal mail
fraud conviction).

                                                 11
kickbacks from oil sellers violated his fiduciary duties to the energy company and

harmed the company because the nondisclosure was material to the relationship.

See id. at 540-44 & n.22 (holding, on honest services theory prior to enactment of

§ 1346, that conduct constituted violation of § 1341 mail fraud statute). Likewise,

in Pennington, a CEO violated § 1346 by breaching his fiduciary duty to obtain the

most advantageous contracts for the company in return for undisclosed kickbacks.

See 168 F.3d at 1065. In contrast, § 1346 liability was rejected in Jain because

although the defendant psychiatrist took unethical referral fees from drug

companies, the court concluded that he did not have the specific intent to defraud

his patients of his fiduciary duty and that the nondisclosure of the fees was not a

material harm to the patients because it did not affect the quality of their treatment.

See 93 F.3d at 441-42. Similarly, in Czubinski, the defendant browsed through his

employer’s confidential files without authorization, but the court concluded that

there was no intent to defraud the employer of the employee’s honest services

because the employee achieved no private gain from his action. See 106 F.3d at

1077. Thus, a private sector violation of § 1346 honest services fraud involves a

breach of a fiduciary duty and reasonably foreseeable economic harm.




                                          12
B. Sufficiency of the Allegations of the Indictment.

       We next must determine whether the allegations of the indictment were

sufficient to survive the motion to dismiss in this private sector § 1346 honest

services case. We agree with the Government that the allegations of Fulton

County’s right to deVegter’s honest services were sufficient.6

       The indictment does not allege in exact words that deVegter owed a

“fiduciary” duty to Fulton County. Linguistic precision is not required in an

indictment, however. Instead, an indictment may be short and simple—its

allegations are sufficient if they include all elements of the offense and briefly

describe the facts of the commission of the offense. See, e.g., United States v.

Adkinson, 135 F.3d 1363, 1375 n.37 (11th Cir. 1998) (“An indictment need do

little more than track the language of the statute charged to be sufficient.”); United

States v. Fern, 155 F.3d 1318, 1325 (11th Cir. 1998) (indictment sufficient if

factual allegations stated therein warrant inference that jury found probable cause

for all elements of offense).




       6
          There is no dispute that the indictment alleges the other elements of the offense. See
supra note 4. The indictment expressly alleges that Appellees had the specific intent to defraud
Fulton County and used the wires in executing the scheme. Although the indictment was issued
prior to the Supreme Court’s decision in Neder, we conclude that the same allegations that
support the sufficiency of the allegation of deVegter’s duty also sufficiently allege that the
nondisclosure of the bribe was material to Fulton County.

                                               13
      The allegations of the indictment implicitly allege that deVegter breached a

fiduciary duty owed to Fulton County. Fulton County retained Stephens to provide

“independent advice” about whom to hire as an underwriter, and Stephens

disclaimed any conflict of interest. “[A]s a financial advisor to Fulton County,”

deVegter “had a duty to act honestly and faithfully in all of his dealings with

Fulton County, and to transact business in the best interest of Fulton County.”

This duty included obligations “to make full and fair disclosure to Fulton County

of any personal interest or profit” and “not to disclose confidential information

received in his capacity as a financial advisor.” In addition, Fulton County:

      relied upon [deVegter] to (a) participate in the formulation of a
      “Request for Proposals” (the “RFP”) to send to prospective
      underwriters, (b) independently review and evaluate underwriting
      proposals submitted in response to the RFP, and (c) make an
      independent recommendation to the Fulton County Board of
      Commissioners regarding which investment firms should be [hired as
      underwriters].

(emphasis added). In breach of these obligations, deVegter took a bribe from

Poirier to manipulate Stephens’ recommendation in favor of Lazard Freres,

improperly disclosed documents to Poirier, and failed to disclose the conflict of

interest to Fulton County.

      Taken together, the allegations of the indictment sufficiently allege that

deVegter owed a fiduciary duty to Fulton County. We therefore need not decide


                                         14
the question reached by the district court—whether a fiduciary duty is necessary in

private sector § 1346 cases.7 The allegations describe a relationship in which

Fulton County relinquished de facto control of the underwriter selection decision to

Stephens. Although the Board of Commissioners nominally retained the ultimate

decision, the reality was that Stephens—and, by extension, deVegter—maintained

a position of dominance, superiority, and influence over Fulton County. Just as the

contract and relationship in Ballard made the consultant an agent owing a fiduciary

duty of loyalty to the energy company that was violated by undisclosed kickbacks,

this indictment alleges that deVegter had a fiduciary relationship with Fulton




       7
          It is clear that a breach of a fiduciary duty, when accompanied by reasonably
foreseeable economic harm, is sufficient to state a private sector violation of § 1346. Most
private sector § 1346 honest services fraud cases decided in the other Circuits, see supra section
II.A., like this case, have involved breaches of fiduciary duties. But cf. United States v. Sancho,
157 F.3d 918, 921-22 (2d Cir. 1998) (relying on text of § 1346 to conclude that court need not
decide whether duty owed by private sector consultant was fiduciary because the court found “no
doubt” that duty “comes within the statute’s requirement of an ‘intangible right of honest
services’”), cert. denied, 119 S. Ct. 1076 (1999); Lemire, 720 F.2d at 1336-37 (discussing
importance of requirement of foreseeable economic harm caused by employee’s intent to defraud
employer without stating that employee owed fiduciary duty).

                                                15
County because he was vested with a position of dominance, authority, trust, and

de facto control in recommending an underwriter.8

       Finally, the indictment sufficiently alleges that reasonably foreseeable

economic harm to Fulton County was a consequence of Appellees’ fraudulent

scheme. As described above, the purpose of Fulton County’s employment of

deVegter was to obtain an independent recommendation about the best

underwriting proposals submitted. Corrupting the process by which this

recommendation was made poses a reasonably foreseeable risk of economic harm

to Fulton County because the best underwriter might not be recommended. The

indictment then further specifically alleges that deVegter “directed [another]

banker to change the rankings by elevating Lazard to first place.” By affirmatively




       8
         “At the heart of the fiduciary relationship lies reliance, and de facto control and
dominance. The relation exists when confidence is reposed on one side and there is resulting
superiority and influence on the other.” United States v. Chestman, 947 F.2d 551, 568 (2d Cir.
1991) (citations and quotations omitted). In reversing a conviction because of improper venue,
the Second Circuit criticized the indictment and noted that:
       We think the elements of domination or control are of particular importance in a
       case like this one [involving “nondisclosures to sophisticated corporations in
       arms-length contractual insurance relationships”], where all parties to the various
       contractual relationships were concededly sophisticated companies with
       experience in the industry, and where the alleged victims had a variety of
       practical and contractual rights to participate in or challenge defendants’
       decisions.
United States v. Brennan, 183 F.3d 139, 150-51 (2d Cir. 1999). In this case, by contrast, the
element of de facto control by the defendant is present.

                                              16
acting to recommend an inferior proposal over a superior one, deVegter inflicted

reasonably foreseeable economic harm on Fulton County.

      The district court therefore erred when it concluded that the indictment’s

allegations regarding Fulton County’s right to deVegter’s private sector honest

services were insufficient to sustain the § 1346 charges. We reverse the district

court’s dismissal of those charges and remand for proceedings consistent with this

opinion.

                                III. CONCLUSION

      For the foregoing reasons, the order of the district court dismissing the

§ 1346 counts of the indictment against Appellees is reversed, and the case

remanded for proceedings consistent with this opinion.

      REVERSED AND REMANDED.




                                         17